                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                         CR-15-56-GF-BMM-JTJ

                Plaintiff,

      vs.
                                                           AMENDED ORDER
TALIA JOYCE NO RUNNER,

                Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on April 10, 2019. (Doc. 68.) The United States accused

Talia Joyce No Runner of violating her conditions of supervised release by: (1)

communicating with a person who had been convicted of a felony without first

obtaining the permission of her probation officer; (2) by failing to report for

substance abuse testing on two separate occasions; (3) failing to notify her

probation officer of a change in employment status; (4) failing to report for

substance abuse treatment; and (5) failing to report to her probation officer as
directed. No Runner admitted to violations 2, 3, and 4. The Government did not

meet its burden of proof regarding violations 1 and 6.

      Judge Johnston entered Findings and Recommendations in this matter on

April 11, 2019. (Doc. 71.) No Runner waived her right to object to Judge

Johnston’s Findings and Recommendations. Id. at 4. When a party makes no

objections, the Court need not review de novo the proposed Findings and

Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will

review Judge Johnston’s Findings and Recommendations, however, for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

      The admitted violations prove serious and warrant revocation of No

Runner’s supervised release. Judge Johnston has recommended that the Court

revoke No Runner’s supervised release and commit No Runner to the custody of

the Bureau of Prisons for a term of 5 months, followed by 24 months of supervised

release. (Doc. 71 at 4.)

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. No Runner’s violations of her conditions represent a serious

breach of the Court’s trust. A sentence of 5 months custody, followed by 24

months of supervised release represents a sufficient, but not greater than necessary

sentence.
      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 71) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Talia Joyce No Runner be

sentenced to 5 months custody, followed by 24 months of supervised. The first

60 days of supervised release will be in an inpatient drug treatment facility

followed by the next 180 days at a Residential Re-entry Center.

      DATED this 18th day of April, 2018.
